Citation Nr: 0918071	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  05-00 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from July 1981 to November 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  In April 2009, a Central Office hearing was held 
before the undersigned.  A transcript of the hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The Veteran contends and the medical evidence suggests, that 
her depressive disorder is more disabling than the current 50 
percent evaluation reflects.  She also contends that she has 
been unable to secure and maintain gainful employment due to 
her depressive disorder.  

Of particular significance, during VA examination in March 
2003, the Veteran described increased symptoms of depression 
and irritability.  At the time she was employed with a 
contract agency as a nurse, but stated that she had lost her 
last three jobs because of moodiness, yelling, and difficulty 
getting along with others.  The examiner considered her 
moderately impaired in her overall functioning and 
chronically underemployed.  The Veteran was later afforded a 
VA psychiatric evaluation in October 2005.  That examiner 
noted that the Veteran was continuously depressed, but not 
suicidal.  At that time she was on maternity leave, after 
recently giving birth, and was due to return to work in 
several months.  

Recently, at her Central Office hearing in April 2009, the 
Veteran testified that her depressive disorder had had a 
dramatic effect on her employment.  She testified that she 
left work in 2004 for maternity leave.  Although she briefly 
returned to employment in 2007, she was counseled for 
frequent medical absences and repeated workplace errors.  In 
2008, she began a three-month office skills training program, 
but had yet to complete the course due to multiple extensions 
because of various medical appointments.  She testified that 
on average she missed 10-15 days of school a month, however 
only one of those days was due to her service-connected major 
depression.  In a medical statement submitted at the time of 
the hearing, the Veteran's treating psychiatrist essentially 
indicated that because of her recent pregnancy the Veteran 
had not been on any medications for a prolonged period of 
time and her functioning had deteriorated.  She also had 
problems concentrating during class and difficulty 
interacting with her teachers.  

Given the clinical record, and the Veteran's testimony 
reflecting persistent psychiatric symptoms that have worsened 
over time, the Board is uncertain as to the current severity 
of the depression.  To ensure that the record reflects the 
current severity of the Veteran's condition a more 
contemporaneous examination is needed to properly evaluate 
the service-connected disability under consideration.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a 
duty to provide the veteran with a thorough and 
contemporaneous medical examination) and Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered "contemporaneous").  
The examination should include a review of the Veteran's 
claims file and past clinical history, with particular 
attention to the severity of present symptomatology, as well 
as any significant pertinent interval medical history.  

The Board notes that in the alternative the Veteran is 
seeking a total disability rating based on individual 
unemployability (TDIU) (see April 2009 CO testimony).  The 
Court of Appeals for Veterans Claims (Court) recently held 
that separate theories in support of a claim for benefits for 
a particular disability do not equate to separate claims for 
benefits for that disability.  Although there may be multiple 
theories or means of establishing entitlement to a benefit 
for a disability, if the theories all pertain to the same 
benefit for the same disability, they constitute the same 
claim.  See Robinson v. Mansfield, 21 Vet. App. 545, 550-51 
(2008), citing, Bingham v. Principi, 421 F.3d. 1346, 1349 
(Fed. Cir. 2005).  

A claim for a TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  It is 
also an alternate way to obtain a total disability rating 
without recourse to a 100 percent evaluation under the Rating 
Schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 
(1994).  Thus, once a Veteran makes a claim for the highest 
rating possible, and additionally submits evidence of 
unemployability, evaluation of that rating increase must also 
include an evaluation of a reasonably raised claim for a 
total disability rating based upon individual unemployability 
Norris supra.  Here because the claim for TDIU is 
inextricably intertwined with the pending increased rating 
claim for depressive disorder, it is appropriate to defer 
consideration of this claim until the development requested 
is complete.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two or more issues are inextricably intertwined if 
one claim could have significant impact on the other).  
Accordingly, a decision on the TDIU issue is deferred pending 
completion of the actions requested below.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  If necessary, issue to the Veteran 
additional VCAA notice with regard to her 
increased rating and TDIU claims, such as 
providing her with updated notice of what 
evidence has been received and not 
received by VA, as well as who has the 
duty to request evidence, and what 
development must be undertaken by VA in 
accordance with applicable case law.  See 
generally Vazquez-Flores v. Peake, 22 Vet 
App. 37 (2008); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 
U.S.C.A. §§ 5100, 5103, 5103A; 38 C.F.R. 
§ 3.159.  

2.  The Veteran should be asked to 
provide any medical records, not already 
in the claims file, pertaining to 
treatment or evaluation of her service-
connected depressive disorder, or to 
provide the identifying information and 
any necessary authorization to enable the 
AMC/RO to obtain such evidence on her 
behalf.  Document any attempts to obtain 
such records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform her and request 
that she obtain and submit it.

3.  The Veteran should be scheduled for 
VA examination of the service-connected 
depressive disorder.  Prior to the 
examination, the claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  All indicated tests and 
studies should be accomplished, and all 
signs and symptoms of the Veteran's 
service-connected depressive disorder 
should be reported in detail.  The 
examiner is requested to use a multiaxial 
assessment, to assign a Global Assessment 
of Functioning (GAF) score, explain what 
the assigned score represents, and to 
reconcile that score with earlier GAF 
scores.  The examiner should also 
describe the impact of the Veteran's 
depressive disorder on her occupational 
and social functioning.  

The examiner should indicate which of the 
following statements (a), (b), or (c), 
best describes the Veteran's current 
level of psychiatric impairment.

(a) Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

(b) Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

(c) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.

Any disabling manifestations specifically 
attributable to the Veteran's service-
connected depressive disorder must be 
fully outlined and differentiated from 
symptoms caused by any non service-
connected disorders.  The examiner should 
provide a complete rationale for all 
conclusions reached and should discuss 
those findings in relation to the 
pertinent evidence of record, 
particularly the VA psychiatrist 
statement dated in April 2009.  

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the increased rating and 
TDIU claims by evaluating all evidence 
obtained after the last statement or 
supplemental statement of the case (SSOC) 
was issued.  Make a determination as to 
whether the Veteran meets the rating 
criteria for TDIU set forth in 38 C.F.R. 
§§ 4.15, 4.16, and whether she is 
precluded, solely by service-connected 
disabilities, from following a 
substantially gainful occupation.  

5.  If the benefits sought on appeal 
remain denied, furnish the Veteran and 
her representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


